Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Claim Objections
Claims 1-2 and 4-5 are objected to because of the following informalities:  claim 1 recites “the edge surface of first plate” wherein there is no article prior to the recitation of “first plate” in this recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5603853 A to Mombo-Caristan (“Mombo-Caristan”).
Mombo-Caristan discloses:
Regarding claim 1: 
a first plate (e.g., a first or top sheet 30) having an edge surface (e.g., Fig. 7-8C and col 13-14); and 
a second plate (e.g., a second or bottom sheet 32) having an edge surface, the edge surface of the second plate abutting against the edge surface of plate, the second plate being welded to the first plate it’s in at least one butt portion (e.g., Fig. 7-8C and col 13-14), 
wherein in the butt portion, a length from a first end to a second end of a welding boundary line (e.g., lines in 5A-5E, 7, 10, 12 and 18) between the first plate and the second plate is longer than a length of a straight line connecting the first end to the second end of the welding boundary line (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17), 
the at least one butt portion includes a first butt portion (e.g., a first of the butt portions seen in Fig. 12 and 18), a second butt portion (e.g., a second of the butt portions seen in Fig. 12 and 18), and a curved portion (e.g., curved portions seen in Fig. 5A-8C, 10, 12 and 18) in which the edge surface of the first plate and the edge surface of the second plate abut against and the first plate and the second plate are welded to each other (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17); 
a first welding boundary line (e.g., lines in 5A-5E, 7, 10, 12 and 18) between the first plate and the second plate is present in the first butt portion (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17), 
a second welding boundary line (e.g., lines in 5A-5E, 7, 10, 12 and 18) between the first plate and the second plate is present in the second butt portion (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17), 

a length from a first end to a second end of the first welding boundary line is longer than a length of a straight line connecting the first end and the second end of the first welding boundary line (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17), and 
the second welding boundary line is a shortest line connecting a first end and a second end of the second welding boundary line to each other along a surface of the second plate (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17);
Regarding claim 2: a thickness of the first plate and a thickness of the second plate are different from each other (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17);
Regarding claim 4: 
the second butt portion includes a bent portion (e.g., bent portions in Fig. 10, 12 and 18) having a bending line (e.g., lines in Fig. 10, 12 and 18) perpendicular to the second welding boundary line (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17); and 
the first welding boundary line and the curved portion are on the same side with respect to the bending line (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17); and
Regarding claim 5: 
the first end of the first welding boundary line is connected to the curved portion and the second end of the first welding boundary line is present at a border of the first plate and the second plate (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17); and 
the first end of the second welding boundary line is connected to the curved portion and the second end of the second welding boundary line is present at a border of the first plate and the second plate (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17).
Response to Amendment
The amendment of 06/22/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as the prior interview and AFCP 2.0 request which was responded to previously.  
The remarks then address the prior art rejection. The remarks note that the outstanding Office Action rejected Claims 1-2 and 4-5 under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent No. 5,603,853 to Mombo-Caristan and state that, with respect to the rejection under 35 U.S.C. § 102(a)(1) as anticipated by Mombo-Caristan, that rejection is respectfully traversed. The remarks submit that the applied art does not teach or suggest a first plate having an edge surface and a second plate having an edge surface, the edge surface of the second plate abutting against the edge surface of first plate, the second plate being welded to the first plate in at least one butt portion that includes a first butt portion, a second butt portion, and a curved portion in which the edge surface of the first plate and the edge surface of the second plate abut against and the first plate and the second plate are welded to each other, a length from a first end to a second end of the first welding boundary line is longer than a length of a straight line connecting the first end and the second end of the first welding boundary line, and the second welding boundary line is a shortest line connecting a first end and a second end of the second welding boundary line to each other along a surface of the second plate, as recited in Claim 1. The remarks then state that Mombo-Caristan teaches in each of the embodiments that the plate members are stacked and the overlapped portion is welded, Mombo-Caristan shows in Fig. 5 that a welding line can be curved, however the welding boundary line that is the contact portion between the plate members is straight and Fig. 10 of Mombo-Caristan shows lap welding a pair of contoured sheets 190, 192 to produce a component 194, such as a center pillar for a vehicle. The remarks continue, stating 
The remarks further state that, as shown in Figs. 3 and 5 of the present application for example, during butt welding of plates abutting against each other along edge surfaces, by increasing a length of a welding boundary line to be longer than a length of a straight line connecting a first end and a second end of the welding boundary line, the area of the joint portion can be further increased compared to a case where the welding boundary line is a straight line, the welding boundary line is, for example, a wavy curve and, as a result, the joining strength can be further improved. The remarks then state that withdrawal of the rejection of Claims 1-2 and 4-5 under 35 U.S.C. § 102(a)(1) as anticipated by Mombo-Caristan, is respectfully requested. However, Mombo-Caristan show and disclose the subject matter of claim 1 of a first plate having an edge surface and a second plate having an edge surface, the edge surface of the second plate abutting against the edge surface of first plate, the second plate being welded to the first plate in at least one butt portion that includes a first butt portion, a second butt 
 The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 6, 2021